












Exhibit 10.1
Confidential Treatment Requested




MASTER AGREEMENT


dated as of February 29, 2012


between


GENERAL MOTORS HOLDINGS LLC


and


PEUGEOT S.A.






--------------------------------------------------------------------------------




MASTER AGREEMENT


DATED as of February 29, 2012,
BETWEEN:
(1)
General Motors Holdings LLC, a Delaware limited liability company with
headquarter at Renaissance Center, Detroit, MI 48265, USA (“GMH”);

AND
(2)
Peugeot S.A., a French société anonyme with headquarter at 75 Avenue de la
Grande Armée, 75116 Paris, France (“PSA”).



For the purposes of this Master Agreement (this “Agreement”), each of GMH and
PSA and their respective successors and permitted assigns are referred to as a
“Party” and all of the Parties are collectively referred to herein as the
“Parties”.
WHEREAS:
(A)
On November 10, 2011, the Parties entered into a Memorandum of Understanding
concerning the development and production of a low-cost small car for emerging
markets.

(B)
The Parties share the same strategic intent and now contemplate establishing a
global and comprehensive strategic alliance with the objective to have joint
access to the best platforms within the scope of the Alliance (as defined below)
at worldwide level. The Alliance has the objective to share capital expenditure
and R&D investments in order to generate substantial savings both in the near
term as well as over the long term. The Alliance shall foster the continuous
exploration of cooperation and synergy areas, and gradually expand the base of
common activities to realize the vast synergy potential available to both
Parties.

(C)
This Agreement contemplates (a) the sharing and joint development of certain
platforms and modules, (b) the creation of a joint global purchasing platform,
fully leveraging joint expertise, purchasing power of combined volumes and joint
platforms and modules on a global basis, and (c) a commercial cooperation
between GMH and Gefco for the logistics services needs of GMH in certain
regions, all in connection with the acquisition by GMH of an equity share in
PSA. Possible future steps towards a further convergence of certain operations
of GMH and PSA might be explored in the future.

(D)
This Agreement sets forth the basis of the Alliance, of the Equity Investment
(as defined below), and the basis on which the Parties will negotiate and
finalize the complete Ancillary Agreements governing the Alliance


1

--------------------------------------------------------------------------------








TABLE OF CONTENTS






1.
DEFINITIONS and INTERPRETATION
3
2.
EQUITY SHARE
3
3.
JOINT PRODUCT DEVELOPMENT
6
4.
JOINT PURCHASING
6
5.
LOGISTICS
7
6.
GOVERNANCE OF THE ALLIANCE
7
7.
CONDITIONS
9
8.
COVENANTS
10
9.
CHANGE OF CONTROL
14
10.
TERM AND TERMINATION
14
11.
AUDIT
15
12.
COMPLIANCE
15
13.
REPRESENTATIONS AND WARRANTIES; FURTHER ASSURANCES
15
14.
MISCELLANEOUS
16
15.
GOVERNING LAW AND DISPUTE RESOLUTION
18






2

--------------------------------------------------------------------------------




IT IS AGREED AS FOLLOWS:
1.
DEFINITIONS and INTERPRETATION



For purposes of this Agreement, capitalized terms and certain expressions shall
have the meanings set forth in Exhibit 1. For purposes of determining the date
of any anniversary hereof, this agreement shall be deemed to have been signed on
the last day of February.


2.
EQUITY SHARE



2.1.
Rights Issue and Share Purchase



Concurrently with the execution of this Agreement and following the approval by
the Supervisory Board and Management Board of PSA, PSA has executed an agreement
with a syndicate of banks concerning the full (net of subscription undertakings
by FFP, EPF and GMH) underwriting of a capital increase of PSA, in an amount of
€1,000,000,000 (one billion) (the “Rights Issue”). Concurrently with the
execution of this Agreement and following the approval by the board of directors
of GMH, GMH has executed (i) an agreement with FFP and EPF (the “Rights Purchase
Agreement”) for the purchase by GMH (or an Authorized GMH Affiliate) of
preferential subscription rights on new shares of PSA permitting the
subscription by GMH (or such Authorized GMH Affiliate) for new shares of PSA
resulting from the Rights Issue and (ii) an agreement with PSA (the “Share
Purchase Agreement”) for the purchase by GMH (or an Authorized GMH Affiliate) of
shares of PSA, as a result of which GMH will own 7% of PSA's issued share
capital. The parties to the Rights Purchase Agreement shall declare, and the
Parties hereto declare, that they will not act in concert with respect to PSA
and shall act according to such declaration.


2.2.
Standstill



2.2.1.    As from the date hereof until the date which is the later of (i) June
30, 2013 (in the event this
Agreement is terminated by either Party in accordance with Section 8.1.5) and
(ii) the date on which this Agreement expires or is terminated for any other
reason (other than by PSA as a result of a Fundamental Breach by GMH) in
accordance herewith (provided, that in the event the Agreement and the Alliance
are terminated in accordance with Section 8.7 the obligations set forth in this
Section 2.2 shall continue to apply for a period of twelve (12) months after the
date of such termination, and in the event this Agreement is terminated by PSA
as a result of a Fundamental Breach by GMH, such obligations shall continue to
apply until the date on which the Agreement would have expired), GMH and its
Affiliates shall not, directly or indirectly or in concert with a third party:


(a)
acquire or offer or agree to acquire by purchase or otherwise, any shares or
securities (including derivatives) giving an economic interest (including for
the avoidance of doubt cash-settled instruments) in shares or securities or
direct or indirect rights to acquire, any shares or securities of PSA or any of
its successors;



(b)
seek or propose to influence or control the management or policies of PSA, make
or in any way participate, in any solicitation of procurations (notably any
“solicitation” of “proxies”) to vote any shares thereof, or seek to advise,
direct or influence any person or entity with respect to the voting of any
shares of PSA;


3

--------------------------------------------------------------------------------






(c)
publicly announce or cause another person to publicly announce a tender offer
for any shares of PSA or any business combination or extraordinary transaction
involving PSA or any of its Affiliates or any of their securities or assets
unless expressly agreed in writing by PSA following the procedure set forth in
Section 2.2.4;



(d)
seek representation on the Supervisory Board or Management Board of PSA or a
change in the composition or size of the Supervisory Board or Management Board
of PSA;



(e)
make any shareholder proposal to require that a matter be included in the proxy
statement (avis de convocation) relating to any shareholders' meetings of PSA;
or



(f)
enter into any discussions, negotiations, arrangements or understandings with
any third party with respect to any of the foregoing.



2.2.2.    Notwithstanding the foregoing:
(a)
GMH (or an Authorized GMH Affiliate) shall be authorized to acquire or subscribe
(including pursuant to the exercise of the rights purchased under the Rights
Purchase Agreement and the acquisition of shares under the Share Purchase
Agreement directly or indirectly shares or securities of PSA provided that the
aggregate number of shares (including shares underlying any securities) owned by
GMH (together with any person acting in concert therewith) represents, at all
times, not more than 7% of the issued share capital of PSA (it being provided
that such percentage shall be adjusted upwards to reflect the effect of any
decrease in the capital of PSA after the date of settlement and delivery under
the Rights Issue);

(b)
in the event any third party (excluding for the avoidance of doubt the Peugeot
Family (or any person acting in concert with GMH or pursuant to an agreement
with or at the invitation of GMH) acquires shares of PSA such that such third
party (together with any person acting in concert therewith) owns a percentage
shareholding (economic interest) in PSA which is higher than the percentage
shareholding (economic interest) in PSA held by GMH (together with any person
acting in concert therewith), GMH (or an Authorized GMH Affiliate) shall be
authorized to purchase additional shares or securities of PSA such that the
aggregate number of shares owned by GMH (together with any person acting in
concert therewith) represents a percentage not more than the next whole
percentage point above the percentage shareholding (in number of shares) held by
such third party (together with any person acting in concert therewith); and

(c)
for the avoidance of doubt, nothing in Section 2.2.1 shall prevent any actions
by GMH (or an Authorized GMH Affiliate) (i) to enforce its rights as a
shareholder of PSA in respect of any breach of fiduciary duty by any member of
the PSA Supervisory Board or Management Board, (ii) to enforce its rights under
this Agreement or any Ancillary Agreements, (iii) to vote in its best interest
on resolutions presented to the PSA shareholders or (iv) to act as a competitor
of PSA.


4

--------------------------------------------------------------------------------






2.2.3.    The obligations set forth in Section 2.2.1 shall early terminate:
(a)
if a Competitor (together with any person (other than GMH or any Affiliate
thereof) acting in concert therewith) owns, directly or indirectly, shares of
PSA representing 10% or more of the issued share capital of PSA;

(b)
if a Competitor (together with any person (other than GMH or any Affiliate
thereof) acting in concert therewith) owns, directly or indirectly, shares of
PSA representing 5% or more of the issued share capital of PSA and the shares of
PSA held by the Peugeot Family directly or indirectly is less than 15% of the
issued share capital of PSA;

(c)
if a Competitor (together with any person (other than GMH or any Affiliate
thereof) acting in concert therewith) owns, directly or indirectly, shares of
PSA representing 3% or more of the issued share capital of PSA if such
investment by such Competitor in the share capital of PSA is made pursuant to an
agreement with PSA or the Peugeot Family or at the invitation of PSA or the
Peugeot Family;

(d)
if the shares of PSA held by the Peugeot Family directly or indirectly are less
than 15% of the issued share capital of PSA, excluding any decrease in such
shareholding that results from dilution (i.e., from any capital increase with
preferential subscription rights which are not fully subscribed by the Peugeot
Family) occurring any time after the date of settlement and delivery under the
Rights Issue;

(e)
if any third party (alone or in concert with any other person (other than GMH or
any of its Affiliates)) shall have filed a voluntary or mandatory tender offer
on the securities of PSA which shall have been cleared by the Autorité des
marchés financiers (the “AMF”); or

(f)
if an Insolvency Event shall have occurred.

2.2.4.
No waiver of this Section 2.2 may be granted without the written consent of PSA,
which consent shall only be valid following the approval of the Supervisory
Board and the Management Board of PSA.



2.3.
Lock-Up



2.3.1.
As from the date hereof until the date which is 90 days after the date hereof
(the “Lock-Up Period”), neither GMH (nor the Authorized GMH Affiliate if
relevant) shall directly or indirectly transfer title to the Shares, grant any
right or promise to, enter into any agreement or undertaking with, a third party
or announce its intention (i) to transfer the ownership of, or rights in, the
Shares (including securities lending, hedging, equity swaps or any other
derivative) or (ii) affecting the exercise of any right attached to the Shares
(in particular through a fiducie or a trust), or enter into any contract, option
or any other agreement, commitment or undertaking to do any of the actions
described above (including selling any option or contract to purchase the Shares
or purchasing any option or contract to sell the Shares) or other transaction
having a substantially similar effect (the “Lock-Up”). Notwithstanding the
foregoing, GMH shall be authorized to (i) transfer the Shares to an Authorized
GMH Affiliate


5

--------------------------------------------------------------------------------




(subject to such Authorized GMH Affiliate agreeing to continue to comply with
the Lock-Up and such Authorized GMH Affiliate continuing to be qualified as
Authorized GMH Affiliate during its holding of the Shares) and (ii) tender the
Shares to an offeror in connection with a tender offer for all the shares of PSA
recommended by the Supervisory Board of PSA and cleared by the AMF.
2.3.2
Notwithstanding any of the foregoing, the Lock-Up shall automatically terminate
in the event of termination of this Agreement in accordance with the terms
hereof.

2.3.3
Following the expiration of the Lock-Up, neither GMH nor the relevant Authorized
GMH Affiliate shall sell or transfer any Shares to any Competitor (or any person
acting in concert therewith, if such concert action has been publicly declared
or if GMH is otherwise aware of such concert action); provided that the
foregoing shall not prohibit GMH or an Authorized GMH Affiliate from tendering
its shares in any tender offer for all the shares of PSA recommended by the
Supervisory Board of PSA and cleared by the AMF.



3.
JOINT PRODUCT DEVELOPMENT



3.1
The Parties shall continue to market and sell their vehicles independently and
on a competitive basis under their respective brands. With respect to platforms
and their components, the Parties shall cooperate on the development of vehicles
and their components on shared selected platforms on a worldwide basis, aiming
at the convergence of modules and components, in order to leverage volumes,
advance technologies and reduce emissions.



3.2
In order to implement the foregoing, the Parties or their appropriate Affiliates
shall enter into:



(i)
development agreements concerning the development of the Products and the
ownership and licensing of Intellectual Property relating to the Products,
including the terms (other than industrialization and transfer pricing) set out
in Exhibit 2 (the “Development Agreements”);



(ii)
supply agreements concerning the supply of the Products, including the terms
concerning industrialization and transfer pricing set out in Exhibit 2 (the
“Supply Agreements”); and



(iii)
powertrain supply agreements concerning the supply of engines and transmissions
to be installed in the Products, including the terms concerning
industrialization and transfer pricing set out in Exhibit 2 (the “Powertrain
Supply Agreements”).



4.
JOINT PURCHASING



4.1
The strategic intent of the Parties is to operate as a global purchasing
organisation in order to enhance the value creation for both Parties. To that
effect they shall cooperate with respect to the sourcing of commodities,
components and other goods and services from suppliers.



4.2
The Parties shall enter into one or more agreements (the “Purchasing
Agreements”) providing for their cooperation on an exclusive basis (within the
meaning and subject to certain exceptions as set forth in Exhibit 3) in
purchasing of commodities, components and other goods and services, which


6

--------------------------------------------------------------------------------




shall contain the terms and conditions attached as Exhibit 3 and such other
terms and conditions as may be agreed to by the Parties.


4.3
The Purchasing Agreements shall not contemplate mechanisms to measure and
balance the benefits of the Alliance for the Parties, but rather focus on
enhanced value creation for both Parties.



4.4
The Parties shall establish an equally owned purchasing joint venture company
(the “Purchasing JV”) with minimal capital, funding and staffing requirements,
also considering (for purposes of determining the minimal capital, funding and
staffing) the relevant regulatory implications. The Parties shall define the
roles and responsibilities of such company within the Alliance and decide to
staff it accordingly, with balanced leadership between GMH and PSA.



5.
LOGISTICS



5.1
GMH and PSA shall establish a strategic, commercial cooperation between GMH and
Gefco for the logistics services needs of GMH in certain territories.



5.2
To that effect GMH and Gefco shall enter into an agreement pursuant to which
Gefco shall be the exclusive (in agreed territories) third-party provider of
logistics and related services, including logistics architecture, logistics
service purchases and operational logistics services in such territories,
providing (a) incremental business to Gefco and (b) cost savings and most
favoured nation treatment to GMH (the “Logistics Agreement”).



6.
GOVERNANCE OF THE ALLIANCE



6.1
General



6.1.1
The Parties shall place a high priority upon the cooperative and harmonious
implementation and governance of the Alliance with a view to achieving a
successful cooperation via the Alliance in the long-term interest of both
Parties. The Chief Executive Officer of GMH and the Chairman of the Managing
Board of PSA shall meet from time to time as appropriate to ensure the smooth
and efficient functioning of the Alliance.



6.1.2
The Steering Committee (defined below) shall perform its activities in
accordance with all legal requirements applicable to the cooperation of
independent companies, including all applicable antitrust and securities laws.



6.2
Steering Committee



6.2.1
The Parties shall establish a steering committee (the “Steering Committee”) to:



(a)
oversee the implementation of the Alliance and promote its balanced
implementation for the benefit of both Parties;



(b)
resolve any controversy or dispute arising out or in connection with this
Agreement or the Ancillary Agreements;



(c)
establish as deemed necessary by the Steering Committee one or more operational
committees, each consisting of an equal number of GMH and PSA nominees, to
oversee


7

--------------------------------------------------------------------------------




the day-to-day operations and management of the Ancillary Agreements based on
guidelines established by the Steering Committee; and


(d)
examine any potential new Products, services, projects or areas of cooperation
to be integrated within the scope of the Alliance, provided that the Parties
intend to expand the scope of the Alliance to their future activities.



6.2.2
Composition of the Steering Committee



(a)
The steering committee shall be composed of eight (8) individuals (the “SC
Members”), four (4) of whom shall be designated by GMH and four (4) of whom
shall be designated by PSA, including the Chief Financial Officers of each
Party. One of the SC Members appointed by each Party shall have the role of main
contact for the other Party to the Alliance and organize the activities of the
Steering Committee (the “SC Executives”).



(b)
Each Party at any time shall have the right to request the removal of the SC
Members designated by it and designate another person to be appointed as a SC
Member in his or her place.



(c)
At any time a vacancy is created on the Steering Committee by reason of
resignation or any other reason, the Party which originally designated such SC
Member shall designate a nominee to fill such vacancy.



6.2.3
Meetings of the Steering Committee



(a)
The Steering Committee shall meet as often as necessary upon written notice by
either of the SC Executives, and in any case shall meet at least four times per
year. Any notice of any meeting of the Steering Committee shall be sent to each
SC Member, and such notice may be sent by any means (including by email), and
such notice shall include an agenda identifying in reasonable detail the matters
to be discussed at such meeting together with copies of any relevant documents
to be discussed at such meeting. Except in the case of emergency for which a
shorter notice period is necessary (in which case reasonable advance notice
shall be given to the SC Members sufficient for them to have an opportunity to
attend such meeting), the notice of meetings of the Steering Committee shall be
sent at least five (5) Business Days before such meeting.



(b)
SC Members participating in meetings of the Steering Committee by telephone
conference or video conference shall be considered present for the purposes of
calculating the quorum for a meeting and the votes on a decision. SC Members may
further be represented with proxy by any other individual of their choice.



(c)
The venue of the meetings of the Steering Committee shall be on a rotating basis
at the headquarters of GMH in Detroit or the headquarters of PSA in Paris.



(d)
Information provided to the Steering Committee shall be limited to that
necessary for the Steering Committee to achieve its objectives as set forth
above.


8

--------------------------------------------------------------------------------






6.2.4
Decisions of the Steering Committee



(a)
The quorum for the decisions of the Steering Committee shall be reached when at
least two SC Members appointed by each of the Parties shall be present or
represented at the meeting. The decisions of the Steering Committee shall be
validly passed by the unanimity of all the SC Members present or represented at
the meeting. The language of the meetings of the Steering Committee shall be
English and minutes of the meetings shall be written in English and signed by
the SC Executives.



(b)
The Parties shall endeavour to ensure that their respective representatives at
the Steering Committee shall reach a common position on any matter subject to
the decision of the Steering Committee and that they shall not unreasonably
withhold their decision as to any matter.



(c)
In the event of disagreement on a subject matter after two successive meetings
of the Steering Committee, this subject matter shall be elevated by the SC
Executives for the decision by the CEO's. In such event, unless they are able to
agree with respect to such issue within one week after such elevation, they
shall meet together physically at a mutually acceptable location within two
weeks after such elevation to discuss such issue.



7.
CONDITIONS



7.1
The implementation of the Alliance and the Ancillary Agreements are subject to
the following conditions:



(a)
as condition precedent, any required and relevant clearance by any antitrust
authorities or other regulatory body (“Regulatory Clearances”); and



(b)
as condition subsequent, the full implementation of the Equity Investment by no
later than [* * *]. If the Equity Investment is not implemented within such
term, unless the Parties agree otherwise, this Agreement shall be terminated and
the provisions of Section 10 shall apply.



7.2
Responsibility for Satisfaction



7.2.1
The Parties shall use reasonable endeavours to obtain the Regulatory Clearances
as soon as reasonably possible.



7.2.2
The Parties shall use reasonable endeavours to take promptly all actions
necessary to make all such filings required to obtain the Regulatory Clearances.



7.2.3
The Parties agree that all requests and enquiries from any Governmental
Authority which relate to the obtaining of the Regulatory Clearances shall be
dealt with by the Parties in consultation with each other and the Parties shall
promptly co-operate with and provide all necessary information and assistance
reasonably required by such Governmental Authority upon being requested to do so
by the other. In this respect and except where prohibited by applicable law, the
Parties shall provide each other with copies of all filings or correspondence
made with any Governmental Authority and to consult with the other prior to
taking a position


9

--------------------------------------------------------------------------------




with respect to any filing pursuant hereto, permit the other Party to review and
discuss in advance, and to consider in good faith the views of the other Party.


7.2.4
The Parties shall equally share the costs of any Regulatory Clearances required
under any applicable laws, including reasonable expenses for advisors. The
Parties shall present to the Steering Committee a budget for such expenses and
monthly status of their accrual.



8.
COVENANTS



8.1
Negotiation of Ancillary Agreements



8.1.1
The Parties shall negotiate (or cause their Affiliates to negotiate, as
appropriate) in good faith to finalize the terms of the Ancillary Agreements in
accordance with the targeted deadlines set out in Exhibit 4. The Parties shall
establish working committees in respect of each Ancillary Agreement composed of
appropriate individuals.



8.1.2
The Parties shall report bi-weekly to the Steering Committee regarding the
progress of the negotiation and finalization of the Ancillary Agreement and the
Steering Committee shall discuss and resolve issues that may be causing any
delay in meeting the targeted deadlines.



8.1.3
If all the Initial Ancillary Agreements are not signed (or in final form and
approved by the Steering Committee by [* * *], the Steering Committee shall meet
urgently to discuss and resolve in good faith any significant issues relating to
the finalization of the Initial Ancillary Agreements and to agree with respect
to an extension of such deadline.



8.1.4
If by [* * *], the Initial Ancillary Agreements have not been signed (or in
final form and approved by the Steering Committee) and the Steering Committee
has not agreed on an extension of the [* * *] deadline, the Chief Executive
Officer of GMH and the Chairman of the Managing Board of PSA shall meet promptly
in a mutually agreed location to discuss in good faith the future of the
Alliance, resolve any significant issues relating to the finalization of the
Initial Ancillary Agreements and to agree with respect to an extension of such
deadline.



8.1.5
If by [* * *], the Chief Executive Officer of GMH and the Chairman of the
Managing Board of PSA have not agreed on an extension of the [* * *] deadlines,
or in any event if all the Initial Ancillary Agreements are not signed (or in
final form and approved by the Steering Committee) on or before [* * *], either
Party may terminate this Agreement and the Alliance, and the provisions of
Section 10 shall apply.



8.2
Access to information



To the extent permitted by applicable law (including competition and securities
law) and subject to individual confidentiality undertakings in accordance with
standard security procedures of each Party, between the date of this Agreement
and the execution of all Ancillary Agreements, each Party shall give to the
other reasonable access to the employees who shall be involved in the various
aspects of the Alliance and to all reasonably necessary information to prepare
and enter into the Ancillary Agreements.

10

--------------------------------------------------------------------------------






8.3
Negotiation and execution of Ancillary Agreements



In parallel with the negotiation and finalization of the Ancillary Agreements,
the Parties will complete any required employee consultation procedures.
The Parties shall cause each Ancillary Agreement to be signed promptly after
final agreement thereon (provided that any Regulatory Clearances required in
connection therewith will be obtained).
8.4
Exclusivity



From the date hereof until December 31, 2012, neither Party nor any of their
Affiliates shall engage in discussions or enter into any joint venture,
alliance, partnership, cooperation agreement or similar arrangement with a
Competitor relating in all or in part to the scope of the Alliance, provided
that each Party shall have the right to enter into such agreements limited in
scope and that do not jeopardize the implementation of the Alliance. In respect
of joint development, the foregoing exclusivity obligation shall be limited to
product programs on which the engineering and planning teams of the two Parties
are engaged in active discussions or which they have otherwise agreed to include
within the scope of the Alliance.
8.5
Confidentiality



8.5.1
Except as set forth in Section 8.5.2 and 8.5.4 below, each Party shall, and
shall procure that its respective Affiliates shall, treat as strictly
confidential and shall not disclose or use any information received or obtained
as a result of entering into or implementing this Agreement, the Ancillary
Agreements or any agreement entered into pursuant to this Agreement which
relates to:



(a)
the existence and provisions of the Alliance, of this Agreement, of the Equity
Investment, of any Ancillary Agreement, or of any other agreement entered into
pursuant to this Agreement;



(b)
the negotiations relating to this Alliance, this Agreement, the Equity
Investment, the Ancillary Agreements and any such other related agreements; or



(c)
any information relating to the business, financial or other affairs of the
other Party and its Affiliates;



(together, the “Confidential Information”).
8.5.2
The confidentiality undertaking set forth in Section 8.5.1 shall not prohibit
disclosure or use of any information if and to the extent that:



(a)
such disclosure or use is required in connection with the due performance of
this Agreement or any Ancillary Agreement;



(b)
such disclosure or use is required by law, any regulatory body or any stock
exchange on which the shares of any Party are listed (including where this is
required as part of its financial reporting requirements or any actual or
potential offering, placing and/or sale of securities of any member of the GMH
Group or the PSA Group), provided that any disclosure of information to the
works


11

--------------------------------------------------------------------------------




councils of a Party or any of its Affiliates shall be limited to the extent
necessary to comply with applicable law and require prior notification to the
other Party (without any requirement of translation) and such other Party's
timely and reasonable comments on the content and scope of such disclosure shall
be taken into consideration;


(c)
such disclosure or use is required for the purpose of any arbitral or judicial
proceedings arising out of this Agreement, the Ancillary Agreements or any other
agreement entered into under or pursuant to this Agreement, or the disclosure is
made to a tax authority in connection with the tax affairs of the disclosing
party;



(d)
such information is or becomes publicly available (other than by breach of the
confidentiality undertakings of this Agreement);



(e)
such information is obtained free of any restrictions on use or obligations of
confidentiality from a third party which is itself free of any restrictions on
use or obligations of confidentiality with respect to that information;



(f)
such information is already in the possession of the receiving party and is not
subject to obligation of confidentiality or a restriction on use;



(g)
such information is disclosed by a Party to its Affiliates, or to the officers,
employees (other than employee representatives) and advisors (including, but not
limited to, financial advisors, accountants and attorneys) on a need-to-know
basis, and for advisors also under confidentiality obligation; or



(h)
such disclosure is made on a confidential basis to potential purchasers of all
or part of Gefco, provided that PSA shall limit the disclosed information to
information relevant to the activities of Gefco and in such respect shall obtain
the prior consent of GMH in respect of any disclosure of this Agreement, any of
the Ancillary Agreements or other agreements entered into pursuant to this
Agreement;

provided that prior to disclosure or use of any information pursuant to Section
8.5.2(b), the Party which intends to disclose or use any Confidential
Information shall promptly notify the other Party of such requirement with
reasonable notice with a view to providing the other Party with the opportunity
to provide comments on such disclosure or use or otherwise to agree on the
timing and contents of such disclosure or use.
8.5.3
Each Party will limit the disclosure of Confidential Information of the other
Party within its organization to the appropriate individuals and to the extent
necessary to achieve the objectives of the Alliance, on a need-to-know basis.



8.5.4
The obligations set forth in this Section 8.5 supplement any other
confidentiality agreement entered into by the Parties with respect to the
subject matter hereof and shall remain in full force and effect until the fifth
anniversary of the termination or expiration of this Agreement (except as may
otherwise be provided in the Ancillary Agreements).



8.5.5
Any public announcement or press release by or on behalf of any Party with
respect to this Agreement or the business of the Alliance shall be agreed to in
writing by both Parties in advance of such public announcement or press release.




12

--------------------------------------------------------------------------------




8.6
Interim Period



8.6.1
The Parties recognize that in the period of time between the execution of this
Agreement and the execution of the Development Agreements (the “Interim Period”)
they might start development or pre-development analysis and work on certain
product programs on which they are engaged in advanced discussions, in
anticipation of the Development Agreements.



8.6.2
The work carried out by the Parties in the Interim Period shall be minimized and
shall not involve the transfer or license of any intellectual property rights
between the Parties. Any exchange of information shall be done in accordance
with Section 8.2. The Steering Committee shall monitor such activities and
review forecasts for continuing analysis and work during the Interim Period.



8.6.3
The work carried out by the Parties in the Interim Period shall be retroactively
governed in all respects by the Development Agreements, including on cost
sharing and intellectual property rights. If for any reason the Parties do not
execute the Development Agreements within the deadlines set forth in this
Agreement (as such deadlines may be extended by the Parties), the Parties will
apply the following rules:



(a)
the Parties will share development costs for common parts of any given product
on a 50/50 basis;



(b)
the development costs for unique parts of any given product will be borne or
reimbursed by the Party that has requested such development; and



(c)
notwithstanding the reimbursement of the above costs, no intellectual property
rights shall be licensed or transferred by one Party to the other Party, unless
specifically agreed in writing by the Parties on a case-by-case basis.



8.7
Performance Reviews



8.7.1
The Parties recognize that this Agreement and the Alliance are aimed at
achieving significant and mutual benefits for both of them.



8.7.2
The Steering Committee will record annually the progress and performance of the
Alliance based on objective performance criteria and will report annually on
such progress and performance to the CEOs.



8.7.3
The performance criteria for the initial 4-year period of the Alliance (i.e.,
ending on March 5, 2016) shall be that at least four (4) Products shall be in
series production or planned to be in series production within the following
eighteen (18) months.



8.7.4
The Parties expect to realize (i) meaningful yearly cost savings on purchasing
of commodities, components, other goods and services compared to their previous
standalone purchasing performance; and (ii) meaningful yearly cost savings on
logistics in Europe for GMH, compared to the yearly cost of logistic services
before the exclusive relationship with Gefco. Assessment of the progress in
realization of these meaningful savings will be part of the annual review of the
progress of the Alliance.




13

--------------------------------------------------------------------------------




8.7.5
At the end of such initial 4-year period, the Steering Committee shall determine
the relevant criteria for the subsequent 2-year period (and, at the end of each
such 2-year period, the Steering Committee shall determine the relevant criteria
for the subsequent 2-year period). The relevant criteria for each such 2-year
period shall comprise the execution of Development Agreements for new or renewed
projects.



8.7.6
The Parties shall use reasonable endeavours to achieve the performance criteria
agreed by the Steering Committee



8.7.7
At the end of the initial 4-year period and each subsequent 2-year period, the
Steering Committee shall report to the CEO's regarding the achievement of the
relevant performance criteria.



8.7.8
If the Alliance has failed to meet the relevant criteria at the end of the
initial 4-year period or any subsequent 2-year period, GMH or PSA may request an
urgent meeting of the Steering Committee to discuss and agree upon corrective
action in order for the Alliance to meet such performance criteria within the
next 1-year period (i.e., on or before the 5th year anniversary, the 7th year
anniversary and the 9th year anniversary of the date hereof).



8.7.9
At the end of any such 1-year period, the Steering Committee shall report to the
CEO's regarding the achievement of the relevant performance criteria. If the
Alliance has still failed to meet the performance criteria, either Party may
terminate this Agreement and the Alliance and in such event the provisions of
Section 10 shall apply.



9.
CHANGE OF CONTROL



Any Party shall be entitled to terminate this Agreement and the Ancillary
Agreements upon any Change of Control of the other Party and in the event of any
such termination the provisions of Section 10 shall apply.
“Change of Control” means (i) the acquisition by a third party (excluding for
the avoidance of doubt in respect of PSA, the Peugeot Family) of the control of
a Party, or (ii) in respect of PSA, the acquisition, directly or indirectly by a
Competitor (or any person (other than GMH or any Affiliate thereof) acting in
concert therewith) of a shareholding interest in PSA if (A) such investment is
pursuant to an agreement with PSA (or the Peugeot Family), or at the invitation
of PSA or the Peugeot Family and (B) such shareholding represents at least 10%
of the total voting rights of PSA or (iii) in respect of GMH, the acquisition,
directly or indirectly by a Competitor (or any person (other than PSA, the
Peugeot Family or any Affiliate thereof) acting in concert therewith) of a
shareholding interest in GMH or GMC if (A) such investment is pursuant to an
agreement with GMH or GMC or at the invitation of GMH or GMC and (B) such
shareholding represents at least 10% of the total voting rights of GMH. For the
avoidance of doubt, for so long as EPF and/or FFP control PSA, the acquisition
by a third party (excluding for avoidance of doubt any member of the Peugeot
family) of the control (within the meaning of Article L 233-3 of the French
Commercial Code) of EPF and/or FFP, as a result of which such third party
indirectly controls PSA, is a Change of Control of PSA.


10.
TERM AND TERMINATION



10.1
Unless early terminated in accordance with the terms hereof, , this Agreement
shall continue in effect for a period of ten years and shall, unless previously
terminated by written non-renewal notice sent


14

--------------------------------------------------------------------------------




by either Party to the other Party at least twelve (12) months prior to the
expiration of the initial ten years period or any renewal period, automatically
renew for three years periods.


10.2
Either Party shall be entitled to initiate arbitration proceedings in accordance
with the terms of this Agreement to seek termination thereof in the event of a
Fundamental Breach by the other Party that has not been cured within sixty (60)
Business Days after receipt by the Party in breach of a written notice notifying
such Fundamental Breach.



10.3
Any termination of the Master Agreement shall be without prejudice to any
obligations of any Party which are outstanding at the date of such termination
or any claim for damages relating to any breach of this Agreement.



10.4
Upon any termination in accordance with the provisions of this Section 10
(including, for the avoidance of doubt, pursuant to Section 8.1.5, Section 8.7.9
or Section 9, the Parties shall implement and cause their Affiliates to
implement an orderly unwinding of the Alliance and the Ancillary Agreements
(excluding for the avoidance of doubt the Logistics Agreement). The Ancillary
Agreements will include terms governing such orderly unwinding, including inter
alia the survival of licenses of Intellectual Property related to Products, as
well as reasonable periods of continued development, manufacturing and related
logistics services and supply of spare parts to avoid disruptive effects.



11.
AUDIT



Each Party shall agree to keep all proper records and books of account and all
proper entries relating to the Products and the services covered by the Alliance
for a period of five (5) years. Either Party may cause an audit to be made, at
its expense, of the other Party's applicable records no more than once per year
for each area of the Alliance. Such audit shall be conducted by a third party
auditor appointed by the Party requesting the audit under confidentiality
obligation, after not less than ten (10) Business Days prior written notice to
the other Party and shall be conducted during business hours at the relevant
premises of the Party whose information is the subject of the audit and in such
a manner as not to interfere with such Party's normal business activities. Any
such audit shall be conducted in a manner that is fully compliant with
applicable laws (including competition and securities laws).


12.
COMPLIANCE



The Alliance, the Ancillary Agreements and any joint venture activity,
partnership, or company resulting therefrom shall be implemented and governed in
compliance with applicable laws and in line with the compliance policies of both
Parties, including compliance with ethics codes, anti-bribery policies,
anti-trust compliance and export control and sanctions policies.


13.
REPRESENTATIONS AND WARRANTIES; FURTHER ASSURANCES



13.1
GMH hereby represents and warrants to PSA that (i) GMH is a validly existing
company, duly incorporated and registered under the laws of Delaware, and has
the legal right and full power and authority to enter into and perform this
Agreement and any other documents to be executed by it pursuant to or in
connection with this Agreement, (ii) GMH is not insolvent or subject to any
proceedings under any applicable bankruptcy, insolvency, moratorium,
reorganization or similar law affecting the rights of creditors generally and
the availability of equitable remedies, and (iii) this


15

--------------------------------------------------------------------------------




Agreement constitutes valid and binding obligations on GMH in accordance with
its terms.


13.2
PSA hereby represents and warrants to GMH that (i) PSA is a validly existing
company, duly incorporated and registered under the laws of France, and has the
legal right and full power and authority to enter into and perform this
Agreement and any other documents to be executed by it pursuant to or in
connection with this Agreement, (ii) PSA is not insolvent or subject to any
proceedings under any applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies, and (iii) this Agreement constitutes
valid and binding obligations on PSA in accordance with its terms.



13.3
The Parties agree to perform (or procure the performance of) all further acts
and execute and deliver (or procure the execution and delivery of) such further
documents, as may be required by law, whether on or after the date hereof to
implement and/or give effect to this Agreement and the transactions contemplated
therein.



14.
MISCELLANEOUS



14.1
EXPENSES



Except for the sharing of the costs for Regulatory Clearances set out in Section
7.2.4, each Party shall be solely responsible for all of its own expenses,
including, without limitation, expenses of legal counsel, accountants and other
advisors incurred in connection with the preparation and execution of this
Agreement and the Ancillary Agreements.
14.2
MODIFICATION; WAIVER



14.2.1
No modification of this Agreement shall be valid unless it is in writing and
signed by or on behalf of each Party. The expression “modification” shall
include any modification, supplement, deletion or replacement however effected.



14.2.2
Unless expressly agreed, no modification shall constitute a general waiver of
any provisions of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of modification, and the rights and obligations of the Parties under or
pursuant to this Agreement shall remain in full force and effect, except and
only to the extent that they are so modified.



14.2.3
Any waiver relating to a provision of this Agreement (unless otherwise
specified) shall only be a waiver in the particular instance and for the
particular purpose for which it was given.



14.3
ASSIGNS AND SUCCESSORS



14.3.1
The Parties may not assign or transfer or purport to assign or transfer any of
their rights or obligations under this Agreement except as otherwise provided in
this Agreement or with the express written consent of the other Parties.



14.3.2
The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties, their successors and permitted assigns.



14.3.3
Notwithstanding the use in this Agreement of the terms “GMH” and “PSA”, (i) each
of the


16

--------------------------------------------------------------------------------




rights and obligations arising pursuant to this Agreement are applicable to and
for the benefit of each Party and its applicable Affiliates; (ii) each Party has
the right to designate any of its Affiliate(s) to provide or perform any of such
Party's obligations under this Agreement, the Master Agreement or any Ancillary
Agreement and to execute the Master Agreement or any Ancillary Agreement
(provided, that GMH may assign certain of its rights and obligations hereunder
only to an Authorized GMH Affiliate, as specifically provided herein); and (iii)
each of GMH and PSA shall be responsible for the obligations to be performed by
its respective Affiliates under this Agreement and the Ancillary Agreements.


14.4
NO THIRD PARTY RIGHTS



The Parties acknowledge and agree that this Agreement shall not confer any
rights or obligations on any other person except for the Parties and each of
their permitted successors and assigns.
14.5
INVALIDITY



14.5.1
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect, such provision shall to that extent be deemed not
to form part of this Agreement without affecting or impairing the legality,
validity and enforceability of the remaining provisions.



14.5.2
The Parties shall negotiate in good faith in order to substitute in the shortest
time possible a suitable provision for any such illegal, invalid or
unenforceable provision hereof so as to effect the original intent of the
Parties as closely as possible in an acceptable manner so that the transactions
contemplated herein be consummated as originally contemplated to the fullest
extent possible.



14.6
REMEDIES



The Parties acknowledge that money damages may not be an appropriate remedy for
any breach of this Agreement or the Ancillary Agreements and the Parties may
therefore seek equitable remedies, including specific performance and injunctive
relief, in respect of any breach hereof and thereof.
14.7
NOTICES



14.7.1
Any notice or other communication in connection with this Agreement (including
any documents attached to such notices) shall be:



a)
in writing in English;



b)
delivered by hand, fax, or by courier using an internationally recognised
courier company; and



c)
accompanied by a notice by email.


17

--------------------------------------------------------------------------------






For GMH:


General Motors Holdings LLC
300 Renaissance Center
Detroit, MI 48265
USA


Attention: General Counsel
Fax: +1 248 267 4497
Email: michael.millikin@gm.com


For PSA:


PSA
75 Avenue de la Grande Armée
75116 Paris
France


Attention: General Secretary
Fax: + 33 1 40 66 44 21
Email: pierre.todorov@mpsa.com


14.7.2
A notice shall be effective upon receipt and shall be deemed to have been
received:



(b)    at the time of delivery, if delivered by hand or courier; and
(c)
at the time of transmission in legible form, if delivered by fax and if
confirmation of receipt shall have been received.



15.
GOVERNING LAW AND DISPUTE RESOLUTION



15.1
This Agreement is governed by, and construed in accordance with, the laws of
Switzerland.



15.2
Notwithstanding any other provision to the contrary contained in this Agreement,
any dispute arising out of or in connection with this Agreement, including a
dispute as to the validity, existence or termination of this Agreement or this
Section 15 or any obligation arising out of or in connection with this
Agreement, shall be resolved exclusively by arbitration in Geneva, Switzerland
conducted in English by three arbitrators pursuant to the rules of the
International Chamber of Commerce in effect at the time of the submission of the
dispute to arbitration. The arbitration award shall be final, non-appealable,
and binding on all Parties.



15.3    The Parties acknowledge that nothing in Section 15 shall prevent a Party
from referring to any competent courts in any appropriate jurisdiction prior to
or after the initiation of an arbitration procedure under this Section 15 any
request for an interim protection or conservatory order. Pending a dispute
resolution under Section 6.2.4(c,) the Parties may not start arbitration under
Section 15.2.


15.4    The Parties contemplate that the governing law and dispute resolution
provisions set forth in this Section 15 shall apply mutatis mutandis to the
Ancillary Agreements.



18

--------------------------------------------------------------------------------




Signed in New York and Detroit, on February 29, 2012, in two (2) originals.




GENERAL MOTORS HOLDINGS LLC




By: /s/Stephen J. Girsky                        
Name: Stephen J. Girsky
Title: Vice Chairman, Global Strategy & Business Development








PEUGEOT S.A.




By: /s/Jean-Baptiste Chasseloup de Chatillon            
Name: Jean-Baptiste Chasseloup de Chatillon
Title: Chief Financial Officer



19

--------------------------------------------------------------------------------




EXHIBIT 1


DEFINITIONS
“acting in concert”
shall have the meaning as set forth in Article L.233-10 of the French Code de
commerce.
“Affiliate”
means, with respect to any Party or other person, any company or other entity in
respect of which such Party or other person has either (a) the ownership of more
than 50% of the total voting rights or (b) the right to appoint the majority of
the members of the board of directors (or similar corporate organ);
provided that an Affiliate of GMH shall include any Affiliate of GMC.
“Alliance”
means (a) the joint development described in Section 3, (b) the joint global
purchasing platform described in Section 4, and (c) the commercial cooperation
between GMH and Gefco described in Section 5.
“AMF”
has the meaning ascribed to it in Section 2.2.3.
“Ancillary Agreements”
means the Development Agreements, the Supply Agreements, the Powertrain Supply
Agreements, the Purchasing Agreements and the Logistics Agreement.
“Authorized GMH Affiliate”
means an entity wholly-owned by GMH with the words “General Motors” or “GM” in
its corporate name (other than Adam Opel AG, Chevrolet Europe GmbH or
subsidiaries thereof).
“Business Day”
means any day other than (i) a Saturday or a Sunday or (ii) a public holiday in
Detroit or in Paris.
“CEOs”
means the Chief Executive Officer of GMH and the Chairman of the Managing Board
of PSA
“Change of Control”
has the meaning ascribed to it in Section 9.
“Competitor”
means any (i) entity that manufactures automobiles or (ii) a private equity fund
aiming at influencing the governance of PSA.
“Confidential Information”
has the meaning ascribed to it in Section 8.5.1.
“control”
means either (a) the ownership of more than 30% of the total voting rights of a
company or (b) the contractual or statutory right to appoint the majority of the
members of the board of directors of a company, except as otherwise specifically
provided herein.
“Development Agreements”
has the meaning ascribed to it in Section 3.2(i).
“EPF”
means Établissements Peugeot Frères, a French société anonyme.
“Equity Investment”
means the acquisition by GMH (or an Authorized GMH Affiliate) of the Shares, as
contemplated in Section 2.1.
“FFP”
Means Société Foncière, Financière et de Participations, a French société
anonyme.
“Fundamental Breach”
means a material breach of this Agreement of a such magnitude that it
compromises the Alliance.


20

--------------------------------------------------------------------------------




“Gefco”
means Gefco SA, a French société anonyme, with its headquarters at  77/81 rue
des Lilas d'Espagne, 92402 COURBEVOIE Cedex.
“GMC”
means General Motors Company, a Delaware corporation with its headquarters at
Renaissance Center, Detroit, Michigan 48265, USA.
“Governmental Authority”
means any nation, government or state or other political subdivision thereof,
and any entity (whether national, federal, regional, state or local, and
including any court or arbitral tribunal) exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Group”
means, with respect to GMH, GMH and its Affiliates and, with respect to PSA, PSA
and its Affiliates.
“Initial Ancillary Agreements”
means (i) the agreement establishing the Purchasing JV, (ii) the Logistics
Agreement and (iii) Development Agreements with respect to at least 4 Products.
“Insolvency Event”
means PSA becoming insolvent or subject to any proceedings under any applicable
bankruptcy, insolvency, moratorium, reorganization or similar law.
“Intellectual Property” or “IP”
means all industrial and intellectual property rights, including registered
trademarks, service marks, patents, utility models, registered designs,
applications for, inventions, trade and business names, copyrights, computer
software, domain names and databases, which may subsist in any part of the world
(including in know-how) together with all renewals and extensions.
“Lock-up”
has the meaning ascribed to it in Section 2.3.1.
“Lock-up Period”
has the meaning ascribed to it in Section 2.3.1.
“Logistics Agreement”
has the meaning ascribed to it in Section 5.2
 “Parties”
has the meaning ascribed to it in the recitals.
“Peugeot Family”
means (i) EPF, (ii) FFP, (iii) any member of the board of directors of EPF or
FFP who is a member of the Peugeot family, (iv) Affiliates of EPF or FFP
(excluding for the avoidance of doubt PSA and its Affiliates); provided that for
the purposes of an “agreement with” or an “invitation by” the Peugeot Family as
referred to in Sections 2.2.2(b), 2.2.3(c) or 9, any action taken by any member
of the board of directors of EPF or FFP shall be disregarded if such action is
objected to in, or denounced by, a duly passed publicly disclosed resolution of
the board of directors of EPF or FFP.
“Products”
means the modules, vehicles or powertrains that the Parties shall agree to
include in the Development Agreements and any additional joint programs that the
Parties may agree in writing from time to time to add to the scope of the
Alliance.
“Powertrain Supply Agreements”
has the meaning ascribed to it in Section 3.2(iii).
“Purchasing Agreements”
has the meaning ascribed to it in Section 4.2.
“Purchasing JV”
has the meaning ascribed to it in Section 4.4.


21

--------------------------------------------------------------------------------




“Regulatory Clearances”
has the meaning ascribed to it in Section 7.1(a).
“Rights Issue”
has the meaning ascribed to it in Section 2.1.
“Rights Purchase Agreement”
has the meaning ascribed to it in Section 2.1.
“Share Purchase Agreement”
has the meaning ascribed to it in Section 2.1.
“Shares”
means all of the shares of PSA subscribed by GMH (or an Authorized Affiliate of
GMH) pursuant to the Rights Issue together with all of the shares acquired by
GMH (or an Authorized Affiliate of GMH) pursuant to the Share Purchase
Agreement.
“SC Executive”
has the meaning ascribed to it in Section 6.2.2(a).
“SC Members”
has the meaning ascribed to it in Section 6.2.2(a).
“Steering Committee”
has the meaning ascribed to it in Section 6.2.1.
“Supply Agreements”
has the meaning ascribed to it in Section 3.2(ii).




22

--------------------------------------------------------------------------------




EXHIBIT 2
DEVELOPMENT AGREEMENTS
Development Agreements term sheet




Parties
GMH and PSA and their Affiliates
Definitions
Affiliates for the purpose of the Development Agreements: means any entity in
which any of the Party holds at least 50% of the share capital or voting rights
and will also include if requested by GMH the following companies: Shanghai
General Motors, SGMW, in each case for so long as GMH maintains an ownership
stake in such companies of no less than 40%. The parties will discuss and agree
on provisions to include in the final agreement regarding the transfer of IP to
Affiliates that are owned 50% or less by either party.
Reserved Capacity: capacity reservation by each Party within a global agreed
production capacity.
Scope
The Parties will set out in the Development Agreements the initial scope of the
Alliance. The Parties will regularly review possible new joint programs to be
selected as part of the scope of the Alliance.


23

--------------------------------------------------------------------------------




Governance
The Steering Committee shall establish a Program and Innovation Operational
Committee comprising an equal number of representatives of both Parties. The
Program and Innovation Operational Committee shall (i) establish a Joint Product
and Innovation Master Plan and submit it to the Steering Committee for approval,
(ii) define and monitor platform, program and powertrain strategy, including
overall key targets on economical objectives, quality, Co2, weight, Total Cost
of Ownership and module road map, (iii) decide launch of new joint programs with
their specifications, economical, quality, Co2, weight, Total Cost of Ownership
and performance objectives, (iv) propose to the Steering Committee expansion of
the Alliance to new segments or new lines of business, as well as joint
innovation activities, (v) review key milestones of programs; and (vi) develop
program budgets and submit them to the Steering Committee for approval. The
Program and Innovation Operational Committee shall implement such Joint Product
and Innovation Master Plan as approved by the Steering Committee. The Program
and Innovation Operational Committee shall take its decisions by unanimous vote.
Disagreements shall be escalated to the Steering Committee.
The Program and Innovation Operational Committee shall establish Joint
Operational Coordination Sub-committees consisting of an equal number of
representatives of both Parties for all relevant topics (e.g. Innovation,
Powertrain, Module, R&D Process, Quality, Manufacturing, Finance, Service and
Spare Parts).
The Program and Innovation Operational Committee shall establish Project
Management Sub-committees. A Project may consist of a platform, vehicle,
powertrain or module, etc.
Depending on the Parties' input into the program and available capabilities and
resources, the Program and Innovation Operational Committee will recommend for
approval by the Steering Committee which Party will lead each Project Management
Sub-committee (provided that the deputy leader shall be a representative of the
other Party).
Joint Operational Coordination Sub-committees and Project Management
Sub-committees members shall use their reasonable efforts to reach a common
position on every matter. In case of disagreement, this disagreement shall be
escalated to the Program and Innovation Operational Committee
Cost sharing
[* * *]
Supply agreements
The Parties will ensure that the Supply Agreements will provide for a balanced
benefit for both Parties in the allocation of the manufacturing of production
volumes on each side (which the Steering Committee shall regularly review).
IP
[* * *]
Exclusivity
The Parties may agree case-by-case on specific Products for which, during the
period of cooperation for such Products, the Parties shall not develop such
Product outside of the Alliance, whether on their own or with third Parties.




24

--------------------------------------------------------------------------------




EXHIBIT 3
PURCHASING AGREEMENTS
relating to cooperation in purchasing and Purchasing joint venture


Purchasing Agreements Term sheet






 
 
OVERALL OBJECTIVE
Vis-à-vis third parties, GMH and PSA will be viewed as a combined purchasing
organization, fully leveraging the joint expertise, purchasing power and joint
platforms and modules on a global basis.
SCOPE OF COOPERATION
The scope of the cooperation is the joint, worldwide purchasing of commodities,
components, goods and services including, inter alia, the following:
Sourcing decisions;
Negotiation on piece prices ;
Purchasing terms and conditions;
Tool negotiation, purchase and ownership;
Overall general supplier quality;
Managing suppliers capacity, and monitoring of capacity shortage situation; and
Overall relationship with the suppliers
Unless agreed otherwise, the scope shall exclude commodities, components, other
goods and services whose purchase (i) is not within the current scope of
activity of the purchasing functions of either Party (e.g., furniture, legal
advice, and others to be clarified between the Parties), or (ii) falls within
the scope of existing exclusive agreements with third parties in relation to
joint development or production of specific products.
The purchasing cooperation shall be exclusive, and for the duration of the
Alliance, the Parties may not enter into purchasing agreements with third
parties that overlap with the scope set out above.
Such cooperation will rely upon the purchasing teams of GMH and PSA, as well as
on the joint venture company contemplated in Section 4 of the Agreement.


25

--------------------------------------------------------------------------------




JOINT PURCHASING
The purchasing cooperation shall include inter alia the following activities:
Establishing general purchasing terms and conditions (“Global Purchasing Terms
and Conditions”) to be approved by GMH and PSA based on agreed guidelines;
Coordination as to sourcing;
The issuing of “joint” RFP;
The short-listing of RFP bidders;
The negotiation of terms with suppliers, it being understood that the issuance
of orders will be made by the regional teams of GMH and PSA; and
The managing of the overall relationship with suppliers (quality, capacity,
etc.).
JOINT VENTURE RESOURCES AND TEAMS
GMH and PSA will cooperate to adjust their internal organizations as necessary
to ensure that the purchasing teams are organized in a fashion coherent with the
Alliance.
GMH and PSA will make available certain support resources (including HR, IT and
Legal) to enable the purchasing teams to effectively carry out its activities.
The nature and extent of this will be jointly decided following due diligence.
PURCHASING GUIDELINES
GMH and PSA will develop joint purchasing guidelines to apply to the purchasing
teams of GMH and PSA, which will include inter alia the following items:
Communication with suppliers or between the Parties on purchasing topics;
Supplier selection;
Supplier product development; and
Supply chain and logistics, including capacity constraints.
 
 
GOVERNANCE
The Steering Committee will establish an operational committee to oversee and
manage the purchasing coordination of GMH and PSA, decide and monitor the
purchasing synergies, review synergy opportunities and agree on joint procedures
(supplier assessment, supplier qualification etc). Roles and responsibilities of
such operational committee will be disciplined in the Purchasing Agreements.




26

--------------------------------------------------------------------------------




EXHIBIT 4
TARGETED DEADLINES
FOR SIGNATURE/FINALIZATION OF ANCILLARY AGREEMENTS




Logistics Agreement: April 30, 2012


Purchasing Agreements: June 30, 2012


Development Agreements (agreement entered into with respect to at least 4
Products): October 31, 2012


Vehicle Supply Agreements (template agreement) by October 31, 2012


Powertrain Supply Agreements (template agreement) by October 31, 2012



27